Citation Nr: 0913404	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-11 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for rhinitis, 
also claimed as sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to July 
1968, from March to November 1976, and from September 1983 to 
December 1992, plus an additional two months of unconfirmed 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action by the Department of 
Veterans Affairs Regional Office (RO) in Jackson, 
Mississippi.  Jurisdiction of his appeal is now with the RO 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Board concludes that additional development is required 
in order to satisfy VA's obligations under the VCAA.  
Specifically, a review of the clinical evidence indicates 
that the Veteran underwent a series of treatments for 
sinusitis from approximately September 2004 to January 2005.  
However, no clinical records are associated with the claims 
file since January 2005.

Moreover, at an April 2005 VA examination, the Veteran 
reported that he had been treated by a physician seven to 
eight times in the previous six months, thereby implying that 
he had received additional treatment at least between January 
and April 2005.  Therefore, an attempt to obtain records 
after January 2005 should be undertaken.  

Further, the VCAA requires providing the Veteran additional 
notice compliant with the recent decision in Vasquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) (indicating that, in an 
increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, he must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life).  Such notice should be 
given here.

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA outpatient treatment records 
from the VA Medical Center in Gainesville, 
Florida, from January 2005 to the present.    

2.  Provide the Veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and as outlined by the Court in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

3.  The RO should then readjudicate the 
claim on appeal.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

